DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the fiber constituting the nonwoven fabric has an average single fiber diameter of 6.5 to 11.9 micron.”  Claim 1 recites the limitation “spun-bonded nonwoven fabric composed of polyolefin fibers.”  It is unclear if the referenced singular fiber in claim 2 refers to one of the polyolefin fibers, the collective polyolefin fibers, any fiber in the nonwoven, or the collective fibers of the nonwoven.  Claim 2 could be referring to the average diameter of the single fiber along its length. The methodology discussed in the instant disclosure appears to refer to an average diameter of several fibers, however, only a singular fiber in referenced in claim 2.  For the purpose of prior art application, Examiner will interpret claim 2 as encompassing the collective polyolefin fibers of claim 1 having the average fiber diameter.
claim 4 recites the limitation “wherein the fiber constituting the nonwoven fabric has an MFR of 155 to 850 g/10 min” and claims 5 and 9 recite the limitation “wherein the fiber constituting the nonwoven fabric comprises a fatty acid amide compound.”  It is unclear if the referenced singular fiber refers to a fiber of the nonwoven, all fibers forming the nonwoven, or the polyolefin fibers of claim 1.  For the purpose of prior art application, Examiner will interpret fiber as encompassing the collective polyolefin fibers of claim 1.
Claims 6 and 10 recite the limitation “wherein an addition amount of the fatty acid amide compound is 0.01% to 5.0% by mass.”  The term “addition amount” has been defined in the instant application as meaning “the proportion by mass percent of the fatty acid amide compound added to the polyolefin-based fibers constituting the spun-bonded nonwoven fabric of the invention, specifically to the whole resin constituting the polyolefin-based fibers.”  Therefore, the mass percentages recites are for the polyolefin fibers.  However, it is unclear if the percent is for each individual fiber or the polyolefin fibers collectively.  
Claims 7-8 and 11-12 are rejected based on their dependency on rejected claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0157859 to Ishikawa in view of US Pub. No. 2012/0100772 to Hummelgaard.

claims 1-6 and 9-10, Ishikawa teaches a polyolefin resin-based non-woven fabric, including spunbonded non-woven fabric, comprising fibers of polyolefin, particularly polypropylene (Ishikawa, abstract, para 0010, 0016-0017, 0036), reading on a spun-bonded nonwoven fabric composed of polyolefin fibers.  Ishikawa teaches the fibers of the fabric having a diameter of 1 to 50 micron, preferably 5 to 40 microns (Id., para 0014, 0051).  Ishikawa teaches the fiber comprising a fatty acid amide, such as ethylene-bis-erucamide or ethylene-bis-oleamide (Id., abstract, para 0043), reading on the fiber constituting the nonwoven fabric comprising a fatty acid amide compound having 23 or more and 50 or less carbon atoms (claim 5, 9).  Ishikawa teaches the content of the fatty acid amide compound with respect to the amount of the polyolefin resin being in the range of 0.05 to 1 wt% (Id., para 0044), reading on the addition amount of the fatty acid amide compound being 0.05% to 1 wt% (claim 6, 10).  Ishikawa teaches the polypropylene resin-based nonwoven fabric having good vapor permeability, waterproofness, softness and high mechanical strength in addition to spin easiness, a good use feeling based on hand and good touch feeling (Id., para 0010).  Ishikawa teaches the nonwoven being used in a sanitary material, such as diapers and sanitary napkins (Id., para 0001, 0023, 0091).
Ishikawa is silent wit regards the average pore diameter and the maximum pore diameter.
However, Hummelgaard teaches a high barrier polymer nonwoven, including a spunbond (Hummelgaard, abstract, para 0010, 0020, composed of polypropylene fibers (Id., para 0017, 0021), having an average fiber diameter from 6 to 22 microns (Id., para 0020).  Hummelgaard teaches the nonwoven barrier components having a pore size preferably less than 50 microns (maximum pore diameter) but at least 2 micron (Id., para 0025).  Hummelgaard teaches the pores having a mean flow pore size within the range of preferably 5 to 20 microns (Id.).  Hummelgaard teaches the nonwoven being a high barrier polymer nonwoven having low permeability towards low surface tension liquids and being used in hygiene applications, such as sanitary napkins and diaper (Id., abstract, para 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Ishikawa, wherein the nonwoven has a pore size less than 50 microns and a mean flow pore size between 5 to 20 microns as taught by Hummelgaard, motivated by the desire of forming nonwoven materials having conventionally known pore sizes that are predictable suitable for use in diapers and sanitary napkins and having higher barrier properties, which is related to pore size as taught by Hummelgaard.
While the reference does not specifically teach the claimed range of an average single fiber diameter of 6.5 to 11.9 microns (claim 2), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding the claimed water pressure resistance per unit basis weight being 7 mm H2O/ (g/m2) or more, although the prior art is silent with regards to this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven fabric of polyolefin fibers containing a fatty acid amide as claimed, 
Regarding claim 3, the prior art combination teaches the fabric having a static frictional coefficient of 0.1 to 0.4 (Ishikawa, para 0037).  The prior art combination teaches the nonwoven fabric being obtain by adding the specified amount of fatty acid amide to a polyolefin resin, dry-blending the mixture, melting the yield, spinning the melt into fiber and combining the fibers (Id., para 0047).  Regarding the claimed kinetic friction coefficient between the fibers, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the fibers of polypropylene having a fatty acid amide blend into the polypropylene that forms the fibers in an amount within the claimed range and having a structure as claimed and having a static coefficient of friction in a similar range.  The prior art combination teaches a static coefficient of friction within the claimed range.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 4, the prior art combination teaches the melt index of the polypropylene being in the range of 5 to 200 g/10 min (Id., para 0019).  While the reference does not specifically teach the claimed range of 155 to 850 g/10 min, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melt index, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Ishikawa in view of Hummelgaard, as applied to claims 1-6 and 9-10 above, further in view of US Pub. No. 2017/0258651 to Hammons.
Regarding claims 7-8 and 11-12, the prior art combination teaches the fatty acid amide compound being fatty acid diamide compounds, such as N, N′-methylene-bis-lauramide, N, N′-methylene-bis myristamide, N, N′-methylene-bis palmitamide, N, N′-methylene-bis-behenamide, N, N′-methylene-bis-oleamide, N, N′-methylene-bis-erucamide, N, N′-ethylene-bis-oleamide, or N, N′-ethylene-bis-erucamide, or fatty acid monoamide, such as lauramide, myristamide, palmitamide, stearamide, behenamide, oleamide, erucamide (Ishikawa, para 0043).  
The prior art combination does not explicitly teach the fatty acid amide compound being ethylene bisstearic acid amide. 
However, Hammons teaches an absorbent article comprising a material web, including spunbond (Hammons, abstract, para 0006).  Hammons teaches the use of a softness/coefficient of friction reduction melt additive, such as a fatty acid amide, such as diamides, including ethylenebisstearamide (ethylene bisstearic acid amide) and ethylenebisoleamide (Id., para 0125-0128).  Hammons taches that fatty acid amide also provide hydrophobic benefit (Id., para 0132).  Therefore, Hammons establishes that ethylenebisstearamide and ethylenebisoleamide are equivalent fatty acid .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2017/0246832 to Moody teaches a nonwoven fabric having liquid barrier properties including a layer, such as a spunbond nonwoven, including a liquid-barrier-enhancing-additive (LBEA) comprising an amide, such as a bis-amide having 23 to 30 carbons, suitable for use in barrier components of absorbent articles and teaches the use of polypropylene having a melt flow rate (MFR) of greater than 300 for the production of fine fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789